       Case: 5:19-cv-00325-SL Doc #: 17 Filed: 10/30/19 1 of 2. PageID #: 86




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


Matthew Burghardt, as Guardian of                )   Case No. 5:19-CV-00325
Matthew B. Burghardt,                            )
                                                 )   Judge Sara Lioi
                              Plaintiff,         )
                                                 )
               vs.                               )   THIRD JOINT STATUS REPORT
                                                 )
Ezekiel Ryan, et al.,                            )
                                                 )
                              Defendants.        )


       Pursuant to the Court’s Order dated June 26, 2019, the parties submit the following Third

Joint Status Report:

       (1)     The parties have exchanged paper discovery. Plaintiff has received a response to

the subpoena issued to the Village of Lakemore. The following depositions have been scheduled:

                    November 13, 2019:    Kristofer London and Eric East
                    November 14, 2019:    Ezekiel Ryan
                    December 3, 2019:     Christian McKay Beard
                    December 4, 2019:     Matthew Burghardt (Guardian of)

The parties have set aside December 5, 2019, for additional depositions.

       (2)     No settlement negotiations have occurred.

       (3)     Defendant Ryan has a motion for protective order pending before this Court.

Plaintiff intends to oppose this motion.

       (4)     No developments have occurred at this time that should cause a deviation from

the previously established Case Management Plan.
        Case: 5:19-cv-00325-SL Doc #: 17 Filed: 10/30/19 2 of 2. PageID #: 87




/s/ Jacqueline Greene email approval 10/30/19       /s/ Kenneth A. Calderone
Jacqueline Greene (0092733)                         Kenneth A. Calderone (0046860)
Sarah Gelsomino (0084340)                           Anne M. Markowski (0069705)
Terry Gilbert (0021948)                             Hanna, Campbell & Powell, LLP
Friedman & Gilbert                                  3737 Embassy Parkway, Suite 100
55 Public Square, Suite 1055                        Akron, OH 44333
Cleveland, OH 44113                                 Telephone: (330) 670-7324 / (330) 670-7601
Telephone: (216) 621-0427                           Facsimile: (330) 670-7440 / (330) 670-7456
Facsimile: (216) 241-1430                           Email: kcalderone@hcplaw.net
Email: jgreene@f-glaw.com                                   amarkowski@hcplaw.net
        sgelsomino@f-glaw.com                       Attorneys for Defendant Ezekiel Ryan
        tgilbert@f-glaw.com
Attorneys for Plaintiff
                                                    /s/ Gregory A. Beck email approval 10/29/19
                                                    Gregory A. Beck (0018260)
                                                    Mel Lute, Jr. (0046752)
                                                    Baker, Dublikar, Beck, Wiley & Mathews
                                                    400 South Main Street
                                                    North Canton, OH 44720
                                                    Telephone: (330) 499-6000
                                                    Facsimile: (330) 499-6423
                                                    Email: beck@bakerfirm.com
                                                            lute@bakerfirm.com
                                                    Attorneys for Defendant Kristofer London



                                CERTIFICATE OF SERVICE


        This document was filed on October 30, 2019, using the court’s CM/ECF system, which
will send notification of such filing to all parties. Parties may access this document through the
Court’s electronic filing system. Copies of this filing were mailed to the parties not on the
Court’s electronic filing system.


                                             /s/ Kenneth A. Calderone
                                             Kenneth A. Calderone (0046860)
                                             Anne M. Markowski (0069705)
                                             Attorneys for Defendant Ezekiel Ryan
<<HCP #1077463-v1>>




                                                2
